State of New York                                                       OPINION
Court of Appeals                                         This opinion is uncorrected and subject to revision
                                                           before publication in the New York Reports.




 No. 40
 The People &c.,
         Respondent,
      v.
 Richard B. Gaworecki,
         Appellant.




 Veronica M. Gorman, for appellant.
 Rita M. Basile, for respondent.




 FAHEY, J.:

       The phrase “mens rea” is fraught with definitional difficulties. It permeates the law

 along with

              “ ‘nonlegal disciplines such as philosophy and psychology,
              perhaps because it captures in a single phrase criminal law’s


                                           -1-
                                           -2-                                      No. 40

              focus on personal culpability. The modern meaning of mens
              rea, and the one common in legal usage today, is more narrow:
              Mens rea describes the state of mind or inattention that,
              together with its accompanying conduct, the criminal law
              defines as an offense’ ” (Black’s Law Dictionary 1181 [11th
              ed 2019], quoting Paul H. Robinson, “Mens Rea,” in
              Encyclopedia of Crime & Justice 995, 995-996 [Joshua
              Dressler ed, 2d ed 2002]).

       In this case, we are concerned with two culpable mental states defined in the Penal

Law: recklessness and criminal negligence (see Penal Law § 15.05). Recklessness is the

mens rea necessary for manslaughter in the second degree (see Penal Law § 125.15 [1]).

Criminal negligence is the mental state necessary to support a charge of criminally

negligent homicide (see id. § 125.10). “It is undisputed here that criminally negligent

homicide is a lesser included offense of manslaughter in the second degree” (People v

Heide, 84 NY2d 943, 944 [1994]).

                                            I.

       Here, the evidence presented to the grand jury established that defendant sold the

decedent five bags of heroin on July 20, 2017 and that the decedent died of a heroin

overdose on July 22, 2017. The bags were blue with no markings. Shortly after the sale

on July 20, defendant sent the decedent a text message in which defendant told the decedent

to “be careful.” Later in the day, the decedent gave one of the blue bags of heroin that he

purchased from defendant to his ex-girlfriend, who consumed some of it shortly thereafter

and opined that it was “really strong and potent.” She did not communicate any of this

information to defendant. The decedent also used some of the heroin he purchased from

defendant on July 20. The decedent’s ex-girlfriend testified that she was with the decedent


                                           -2-
                                           -3-                                       No. 40

on July 21 until approximately 8:30 p.m., during which time he was alive and well, and

that she did not see him consume any drugs on July 21. At approximately 2:30 a.m. on

July 22, police were called to the decedent’s home and found him unresponsive. The

coroner who was present at the autopsy testified that the decedent was pronounced dead at

the scene and that the cause of death was acute heroin toxicity. The toxicology report

indicated that in addition to opiates, codeine and benzodiazepines were found in the

decedent’s blood. The coroner testified that, although the other drugs could contribute to

respiratory depression, their presence did not change the cause of death.

       Empty green and blue glassine bags of unspecified quantity were found in the trash

can of the decedent’s bedroom at the time he died. Approximately one month later, another

two empty blue bags were found on a nightstand in the decedent’s bedroom. Empty blue

glassine bags with no markings were recovered from defendant’s vehicle, and residue from

one of those bags tested positive for heroin and fentanyl. Residue from one of the empty

blue bags taken from the decedent’s nightstand tested positive for heroin, but not fentanyl.

There was no evidence presented to the grand jury tying defendant to the green bags, nor

any proof that defendant was the decedent’s only heroin supplier.

       Another person who purchased heroin from defendant on July 14, also in blue bags,

testified that defendant warned him that the heroin was strong. That individual consumed

some of the heroin on July 14 and had a typical reaction. On July 16, however, he had a

strongly negative reaction when he consumed some of the same heroin. That individual

later told defendant on July 21 that the heroin had “almost killed” him, but this was after

defendant’s sale of heroin to the decedent on July 20. Police later met with defendant, who

                                           -3-
                                           -4-                                     No. 40

acknowledged being a fellow drug user. Defendant admitted to police that he had sold the

decedent five bags of heroin for $100 and had told decedent to be careful.

      Defendant was indicted on charges of manslaughter in the second degree, criminal

sale of a controlled substance in the third degree, criminal possession of a controlled

substance in the seventh degree, and criminal possession of a hypodermic instrument.1

Defendant moved to dismiss the indictment, contending that the evidence presented to the

grand jury was legally insufficient. County Court granted defendant’s motion in part,

dismissing that count of the indictment charging defendant with manslaughter in the second

degree. On the People’s appeal, the Appellate Division reversed and denied defendant’s

motion in its entirety, with two Justices dissenting (People v Gaworecki, 174 AD3d 1143

[3d Dept 2019]). A dissenting Justice granted defendant leave to appeal to this Court (34

NY3d 940 [2019]). We now reverse.

                                            II.

                                           A.

      “To dismiss [or reduce] an indictment on the basis of insufficient evidence before a

Grand Jury, a reviewing court must consider whether the evidence viewed in the light most

favorable to the People, if unexplained and uncontradicted, would warrant conviction by a

petit jury” (People v Grant, 17 NY3d 613, 616 [2011] [internal quotation marks omitted]).

“In the context of a Grand Jury proceeding, legal sufficiency means prima facie proof of



1
 The prosecutor had instructed the grand jury to consider criminally negligent homicide
separately, rather than a lesser included offense of manslaughter in the second degree,
and the grand jury “no-billed” the charge of criminally negligent homicide.
                                           -4-
                                             -5-                                       No. 40

the crimes charged, not proof beyond a reasonable doubt” (id. [internal quotation marks

omitted]).

       The standard, while deferential, is not meaningless. “The Legislature has defined

legally sufficient evidence as ‘competent evidence which, if accepted as true, would

establish every element of an offense charged’ ” (id., quoting CPL 70.10 [1]). Upon

review, we must determine “whether the facts, if proven, and the inferences that logically

flow from those facts supply proof of every element of the charged crimes, and whether

the Grand Jury could rationally have drawn the guilty inference” (id. [internal quotation

marks omitted]).

       With respect to manslaughter in the second degree, the People were required to

present competent evidence establishing that defendant “recklessly cause[d] the death” of

the decedent (Penal Law § 125.15 [1]). A defendant acts recklessly in this context if the

defendant “is aware of and consciously disregards a substantial and unjustifiable risk” that

death will result (Penal Law § 15.05 [3]; see People v Li, 34 NY3d 357, 368 [2019]). “The

risk must be of such nature and degree that disregard thereof constitutes a gross deviation

from the standard of conduct that a reasonable person would observe in the situation”

(Penal Law § 15.05 [3]). With respect to the lesser included offense of criminally negligent

homicide, the People must demonstrate that defendant, acting with “criminal negligence,”

caused the decedent’s death (Penal Law § 125.10). A defendant acts with criminal

negligence in this context when the defendant “fails to perceive a substantial and

unjustifiable risk” that death will result (id. § 15.05 [4]). Criminal negligence also requires

the defendant’s conduct to be “a gross deviation from the standard of care that a reasonable

                                             -5-
                                            -6-                                      No. 40

person would observe in the situation” (id.).

       Both recklessness and criminal negligence “require that there be a ‘substantial and

unjustifiable risk’ that death or injury will occur; that the defendant engage in some

blameworthy conduct contributing to that risk; and that the defendant’s conduct amount to

a ‘gross deviation’ from how a reasonable person would act” (People v Asaro, 21 NY3d

677, 684 [2013], quoting Penal Law § 15.05). “The only distinction between the two

mental states is that recklessness requires that the defendant be ‘aware of’ and ‘consciously

disregard’ the risk while criminal negligence is met when the defendant negligently fails

to perceive the risk” (id.). As we have recognized, the underlying conduct for both offenses

is the same and involves some degree of risk creation (see People v Boutin, 75 NY2d 692,

696 [1990]). In this regard, we have observed that the “ ‘nonperception’ of a risk, even if

death results, is not enough”—rather, the defendant must have “engaged in some

blameworthy conduct creating or contributing to a substantial and unjustifiable risk of

death” (id.).

       Our case law involving criminal liability for overdose deaths informs the application

of these standards. We have explained that a person who, “with the requisite mens rea,

engages in conduct through the sale or provision of dangerous drugs that directly causes

the death of a person” may be prosecuted for manslaughter in the second degree or

criminally negligent homicide (Li, 34 NY3d at 363). For example, in People v Cruciani

(36 NY2d 304 [1975]), we affirmed the defendant’s conviction of manslaughter in the

second degree, concluding that he “recklessly” caused the death of the victim (see id. at

305). There, the defendant injected the decedent with heroin when he knew that she was

                                            -6-
                                            -7-                                      No. 40

already “completely bombed out” and had “lost the capacity to walk or talk straight,” and

he had admitted his awareness that there was a “substantial possibility” that the heroin with

which he injected her would cause her to “fall out” (that is, die) (id. at 305 [internal

quotation marks omitted]; see also People v Galle, 77 NY2d 953, 955-956 [1991]).

       In cases without such evidence of “the requisite mens rea” (Li, 34 NY2d at 363),

however, the defendant may not be prosecuted for a homicide offense. For instance, in

People v Pinckney (38 AD2d 217 [2d Dept 1972], affd without opinion 32 NY2d 749

[1973]), we upheld the Appellate Division’s decision holding that an indictment alleging a

one-time sale of heroin and the provision of needles was insufficient to support a charge of

second-degree manslaughter or criminally negligent homicide (see 38 AD2d at 218-221;

see also Cruciani, 36 NY2d at 305-306 [distinguishing Pinckney]).

                                             B.

       We conclude that the evidence presented to the grand jury failed to establish a prima

facie case that defendant acted either with the recklessness required to sustain the charge

of second-degree manslaughter or the criminal negligence required to sustain the lesser

included offense of criminally negligent homicide.

       The evidence demonstrated that defendant knew that the heroin he sold the decedent

was strong and required caution. That the heroin was potent, however, does not equate to

a substantial and unjustifiable risk that death would result from the use of the heroin. The

coroner, the decedent’s ex-girlfriend, and the other individual who purchased heroin from

defendant all testified that it was common knowledge among heroin users that different

samples or preparations of heroin had different potencies and that the strength of heroin

                                            -7-
                                            -8-                                       No. 40

could vary a great deal among samples. The People’s evidence demonstrated that the

decedent, his ex-girlfriend, and the other individual all used the same sample of heroin

purchased from defendant before July 22 and survived those encounters.

       More importantly, the People presented insufficient evidence that defendant was

aware of, or failed to perceive, a substantial and unjustifiable risk of death from the heroin

he was selling before July 20, when he sold heroin to the decedent. The People presented

no evidence that defendant had been told that other people had overdosed or died after

using the heroin he had sold them. Although one of the bags of heroin recovered from

defendant’s vehicle tested positive for heroin and fentanyl, there was no evidence that the

heroin defendant sold to the decedent also contained fentanyl, or, if it did, that defendant

had cut or packaged the drugs himself or that he was otherwise aware that the heroin he

sold may have contained fentanyl. Although another person who purchased heroin from

defendant told defendant that the heroin had “almost killed” him, he did not inform

defendant of this fact until July 21, after defendant had sold the heroin to the decedent.

       In sum, defendant’s knowledge that the heroin was strong and required caution, if

unexplained and uncontradicted at trial and viewed in the light most favorable to the

People, would not warrant conviction by a petit jury because it does not lead to a rational

inference that defendant was aware that the potency of the heroin was such that its sale

posed a substantial and unjustifiable risk of death, or that defendant failed to perceive that

it did (see Penal Law § 15.05 [3], [4]; cf. Galle, 77 NY2d at 955-956; Cruciani, 36 NY2d

at 305). The People failed to present any evidence of defendant’s awareness of any real

threat to the decedent’s life “beyond the general knowledge of the injuriousness of drug-

                                            -8-
                                            -9-                                       No. 40

taking” (Cruciani, 36 NY2d at 305-306). For the same reason, the People failed to establish

that defendant’s conduct was a “gross deviation from the standard of care that a reasonable

person would observe in the situation,” as required for both second-degree manslaughter

and criminally negligent homicide (see Penal Law § 15.05 [3], [4]).

                                             C.

       Contrary to the People’s assertion, this case is readily distinguishable from People

v Li (34 NY3d 357 [2019]). There, we upheld the defendant’s conviction of two counts of

manslaughter in the second degree after two of his patients at a “pill mill” overdosed and

died as a result of ingesting controlled substances that the defendant had prescribed to them.

The defendant in Li was a medical doctor board-certified in anesthesiology and pain

management, with ample knowledge of the effects of opioids and other drugs (see id. at

360-361).    Despite this knowledge, the defendant typically “prescribed medically

unnecessary high doses of opioids, alprazolam, and other controlled substances as a first

resort,” without verifying patients’ complaints of pain, ordering diagnostic tests, or

considering other options for pain management (see id.). The defendant was specifically

“advised by other medical practitioners and patients’ family members that several of his

patients were addicted to opioids and at risk of dying from opioid abuse” (see id. at 361).

       With respect to the defendant’s two patients who died, the evidence presented at

trial established that the defendant prescribed Xanax to the decedents without any

documented medical basis, despite his knowledge that Xanax taken in combination with

high doses of opioids could depress respiratory function and increase the likelihood of

overdose death (see id. at 365-367). The defendant performed little to no diagnostic

                                            -9-
                                            - 10 -                                       No. 40

workup for the decedents and did not consider any non-opioid pain management treatment

options (see id. at 366-367). The defendant prescribed the decedents high and increasing

doses of opioids and Xanax, despite his awareness of their synergistic respiratory

depression effects (see id. at 366-368). The defendant continued to write prescriptions for

the decedents that the People’s expert testified was designed to create a “cycle of craving

and withdrawal,” even after both decedents returned early for their medications, which

should have alerted the defendant that they were not taking their medications as prescribed

(id.). The People’s expert further testified that the prescription the defendant wrote for

each decedent a few days before their respective overdose deaths created a high probability

of overdose and death (see id. at 367-368).

       In Li, the People presented ample evidence that the defendant was aware of and

consciously disregarded a substantial and unjustifiable risk that the decedents would die

from abusing the medications he prescribed them (see id. at 368). We further concluded

that, “given defendant’s position as their medical doctor,” the defendant’s conduct

constituted a gross deviation from the standard of care that a reasonable person would

observe in the situation (see id.). Here, by contrast, although the People presented evidence

that defendant sold heroin to the decedent, they failed to present prima facie proof, “beyond

the general knowledge of the injuriousness of drug-taking” (Cruciani, 36 NY2d at 305), of

additional circumstances that would warrant the conclusion that defendant was aware of

and consciously disregarded that his conduct posed a substantial and unjustifiable risk of

death, or that defendant failed to perceive such a substantial and unjustifiable risk.



                                            - 10 -
                                           - 11 -                                    No. 40

                                             III.

       Inasmuch as we have concluded that the evidence presented to the grand jury was

legally insufficient to establish the requisite mens rea for second-degree manslaughter or

the lesser included offense of criminally negligent homicide, we do not address the separate

question of whether the People’s evidence was legally sufficient to establish that defendant

caused the decedent’s death, another necessary element of both crimes. We also do not

address defendant’s contention that the prosecutor’s instructions to the grand jury with

respect to those counts were so incomplete or misleading that they undermined the essential

function of the grand jury (see People v Calbud, Inc., 49 NY2d 389, 396 [1980]).

Defendant’s remaining contentions are either unpreserved or rendered academic by our

determination.

       Accordingly, the order of the Appellate Division should be reversed, and

defendant’s motion insofar as it sought to dismiss the count in the indictment charging

manslaughter in the second degree granted.




Order reversed and defendant’s motion insofar as it sought to dismiss the count in the
indictment charging manslaughter in the second degree granted. Opinion by Judge Fahey.
Chief Judge DiFiore and Judges Rivera, Garcia, Wilson, Singas and Cannataro concur.

Decided October 7, 2021




                                           - 11 -